UNITED STATES COURT OF APPEALS
                                    FIFTH CIRCUIT

                                       _________________

                                           No. 00-20340

                                       (Summary Calendar)
                                       _________________


               ROYCE BUFFINGTON; JUDY BUFFINGTON,


                                               Plaintiffs - Appellants,

               versus


               ANCHOR OPERATING COMPANY; LEXINGTON INSURANCE
               COMPANY; STONEWALL INSURANCE COMPANY,


                                               Defendants - Appellees.



                           Appeal from the United States District Court
                               For the Southern District of Texas
                                    USDC No. H-99-CV-585

                                           March 9, 2001

Before EMILIO M. GARZA, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

       We AFFIRM for the reasons so thoroughly stated by the district court.




       *
               Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.